DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. 20170033312.

    PNG
    media_image1.png
    501
    725
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    688
    1097
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    535
    973
    media_image3.png
    Greyscale


Regarding claim 1, figs. 1-2 and 6 of Kim discloses a display device comprising: 
a substrate 100 including a display area DA, a non-display area, and a pad area PAD, the non-display area being outside the display area, and the pad area being on one side of the non-display area; 
a first restriction dam 53a in the non-display area and surrounding the display area; 
a second restriction dam 51a in the non-display area and surrounding the display area between the display area DA and the first restriction dam 53a; 
a bank 250 (as labeled by examiner above) surrounding the display area DA outside the first restriction dam 53a; and 
a voltage line 10/12a configured to supply a voltage (par [0072], [0104]) to a display element inside the display area, 


Regarding claim 11, figs. 1-2 and 6 of Kim discloses a display device comprising: 
a substrate including a display area, a non-display area, and a pad area, the non-display area being outside the display area, and the pad area being on one side of the non-display area; 
at least one restriction dam in the non-display area and surrounding the display area; a bank surrounding the display area, the bank being outside the at least one restriction dam; and 
a voltage line (10a and 20) configured to supply a voltage to a display element inside the display area, wherein the voltage line includes a first voltage line and a second voltage line, the first voltage line 10a being between the display area DA and the pad area PAD, and the second voltage line 20 surrounding two opposites ends of the first voltage line 10a and at least a portion of the display area DA, and an outer end 22 of the second voltage line overlaps the bank between the display area and the pad area (See fig. 2).

Regarding claim 2, Kim discloses wherein the voltage line includes a first voltage line 10a and a second voltage line 20, the first voltage line being between the display area DA and the pad area PAD, and the second voltage line 20 surrounding two opposites ends of the first voltage line and at least a portion of the display area, and an outer end 20 of the second voltage line facing the pad area is covered by the bank between the display area and the pad area (see fig. 2).

Regarding claim 3, Kim necessary discloses a difference between a width of the bank (width of the substrate as 250 - planarization layer 250 may be formed over the entire surface of the substrate 

Regarding claim 4, Kim necessary discloses wherein a distance between the outer end of the second voltage line (left end of 20 in fig. 2) and an outer surface of the bank (left end of substrate in fig. 2) is 1.5 μm or more.

Regarding claim 5, fig. 2 of Kim discloses wherein an outer end (end of 12a) of the first voltage line that faces the pad area is covered by the bank 250 between two opposite ends of the second voltage line (those of 22 ends – see figs. 1 and 2).

    PNG
    media_image4.png
    720
    746
    media_image4.png
    Greyscale

Regarding claim 6. The display device of claim 5, wherein the outer end of the first voltage line and the outer end of the second voltage line are on the same line (as labeled by examiner above).

Regarding claim 7, fig. 1 of Kim discloses wherein the second voltage line 20 extends to the outside of the bank 250 from a region surrounding the display area DA.



Regarding claim 9, fig. 6 of Kim discloses wherein a height of the second restriction dam is less than a height of the first restriction dam, and the first restriction dam and the second restriction dam are on the second voltage line between the display area and the pad area (see fig. 2).

Regarding claim 10, fig. 6 of Kim discloses further comprising an encapsulation layer on the display element and including a first inorganic encapsulation layer 310a, an organic encapsulation layer 330a, and a second inorganic encapsulation layer310b that are sequentially stacked, wherein the first inorganic encapsulation layer directly contacts the voltage line 30a between the display area and the pad area.

Regarding claim 12, fig. 6 of Kim discloses (see rejection of claim 1) wherein the at least one restriction dam includes a first restriction dam and a second restriction dam, the second restriction dam being between the display area and the first restriction dam, and the first restriction dam and the second restriction dam are on the second voltage line between the display area and the pad area.



Regarding claim 14 (see rejection of claim 4), Kim necessary discloses wherein a distance between the outer end of the second voltage line and an outer surface of the bank is 1.5 μm or more.

Regarding claim 15, fig. 1 of Kim discloses wherein two opposite ends of the second voltage line are respectively connected to a pair of second connectors 420 extending to the pad area, the first voltage line is connected to a pair of first connectors between the pair of second connectors, and an outer end of the first voltage line is covered by the bank between the pair of first connectors (see fig. 2).
 
Regarding claim 16 (see rejection of claim 6), Kim discloses wherein the outer end of the first voltage line and the outer end of the second voltage line are on the same line.

Regarding claim 17, fig. 1 of Kim discloses wherein the second voltage line extends to the outside of the bank from a region surrounding the display area, and an end of the second voltage line that is exposed from the outside of the bank is covered by a cover layer 330b including an organic material 300 (see fig. 6).

Regarding claim 18, fig. 6 of Kim discloses further comprising a crack prevention portion 310a extending along an edge (top surface edge) of the substrate, the crack prevention layer being formed by .
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim.
Regarding claim 19, fig. 6 of Kim discloses an encapsulation layer on the display element and including a first inorganic encapsulation layer 310a, an organic encapsulation layer 330a, and a second inorganic encapsulation layer 310b that are sequentially stacked, wherein the organic encapsulation 330a layer is inside a region partitioned by the at least one restriction dam.
Kim does not disclose that the first inorganic encapsulation layer and the second inorganic encapsulation layer extend to the bank.
However, it would have been obvious to form a device of Kim further comprising the first inorganic encapsulation layer and the second inorganic encapsulation layer extend to the bank in order to ensure that the encapsulation layer seal the whole substrate and prevent external oxygen and moisture from permeating into the display unit.

Regarding claim 20, fig. 6 of Kim discloses wherein the first inorganic encapsulation layer directly contacts a voltage 30a, but does not disclose wherein the first inorganic encapsulation layer directly contacts the second voltage line between the at least one restriction dam and the pad area.
However, it would have been obvious to form a device wherein the first inorganic encapsulation layer directly contacts the second voltage line between the at least one restriction dam and the pad area to ensure that the encapsulation layer seal the whole substrate and prevent external oxygen and moisture from permeating into the display unit.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PURVIS A. Sue can be reached on (571)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/VONGSAVANH SENGDARA/               Primary Examiner, Art Unit 2829